DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-14, and the species of acrylates/Beheneth-25 Methacrylate Copolymer and acrylates/polytrimethylsiloxymethacrylate copolymer submitted 3/21/2022 is acknowledged. 
The traversal is on the ground(s) that no undue burden is placed upon the Office to search and examine the claims of Group I and II together. Applicant argues that the Examiner has not provided any indication that the contents of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion.  However, as set forth in the restriction mailed 1/31/2022, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a continuous aqueous phase with (i) at least one associative copolymer of (meth)acrylic acid, and of (C1-C6)alkyl ester of (meth)acrylic acid; (ii) at least one film forming polymer chosen from vinyl polymer grafted with a carbosiloxane dentrimer; and (iii) at least one pigment, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Khachikian et al. (US 2016/0331672, cited on IDS filed 6/24/2020) in view of Ascione et al. (US 2002/0152556).
Khachikian et al. teaches a cosmetic composition for making up and/or caring for keratin materials at least one vinyl polymer bearing at least one carbosiloxane dendrimer-based unit (see abstract). Khachikian et al. teaches that the polymer can be conveyed in the aqueous phase (see [0007]).  Khachikian et al. teaches that the composition also includes at least one dye stuff (see [0305]), including pigments (see [0308]). Khachikian et al. teaches that the composition may further include stabilizers (see [0232]).
Khachikian et al. does not teach at least one associative copolymer of (meth)acrylic acid, and of (C1-C6)alkyl ester of (meth)acrylic acid.
Ascione et al. teaches compositions for keratinous fibers (see [0002]). Ascione et al. teaches that the composition includes at least one anionic associative polymer (see abstract). Ascione et al. teaches that the at least one additional anionic associative polymer can be selected from a group which includes Acrylates/ Steareth-20 Methacrylate Copolymer and Acrylates/Beheneth-25 Methacrylate Copolymer (i.e. at least one associative copolymer of (meth)acrylic acid, and of (C1-C6)alkyl ester of (meth)acrylic acid, see [0022]).  Ascione et al. teaches that the composition can include dyes (see [0027]). Ascione et al. teaches that the use of at least one anionic associative polymer and at least one additional anionic associative polymer results in a physically stable composition (see [0009]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize Acrylates/ Steareth-20 Methacrylate Copolymer and Acrylates/Beheneth-25 Methacrylate Copolymer as taught by Ascione et al. in the composition of Khachikian et al.  One would be motivated to do so with a reasonable expectation of success as Khachikian et al. teaches a similar composition for making up and/or caring for keratin materials and suggests the addition of stabilizers, and Ascione et al. teaches that the use of at least one anionic associative polymer and at least one additional anionic associative polymer results in a physically stable composition (see [0009]).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14 will be examined on the merits herein. 
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 6/24/2020, 7/20/2021, 11/9/2021, and 2/11/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the pigment is hydrophobic treated pigment, selected from surface coatings with silica and alumina, perfluorooctyl triethoxysilane and aluminium hydroxide, alumina and isopropyl titanium triisostearate, aluminium hydroxide and hydrogenated lecithin, disodium stearoyl glutamate and aluminium hydroxide.”  It is not clear if the claim can be met by any hydrophobic treated pigment or if the claim is requiring that the pigment is a hydrophobic pigment which has a surface coating layer.  Further, it is not clear if the claim is met by any of the recited species (i.e. a Markush group) or if the claim is requiring the specific combinations (i.e. the surface must have both silica and alumina).  Further, the instant specification teaches “the pigment used in the present invention is selected from pigments treated with silica and alumina, perfluorooctyl triethoxysilane and aluminium hydroxide, alumina and isopropyl titanium triisostearate, aluminium hydroxide and hydrogenated lecithin, disodium stearoyl glutamate and aluminium hydroxide, or a mixture thereof” (see [0208]) which does not provide any clarification on the structure required of the claimed pigments nor does the instant specification discuss surface coatings with the recited materials.  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.  For purposes of examination, the claim will be interpreted as “wherein the pigment further comprises at least one selected from the group consisting of silica, alumina, perfluorooctyl triethoxysilane. aluminum hydroxide, isopropyl titanium triisostearate, hydrogenated lecithin, and disodium stearoyl glutamate.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khachikian et al. (US 2016/0331672, cited on IDS filed 6/24/2020) in view of Ascione et al. (US 2002/0152556, of record).
Khachikian et al. teaches a cosmetic composition for making up and/or caring for keratin materials at least one vinyl polymer bearing at least one carbosiloxane dendrimer-based unit (see abstract). Khachikian et al. teaches that the polymer can be conveyed in the aqueous phase (see [0007]).  Khachikian et al. teaches that the composition also includes at least one dye stuff (see [0305]), including pigments (see [0308]). Khachikian et al. teaches that the composition may further include stabilizers (see [0232]).
Khachikian et al. does not teach at least one associative copolymer of (meth)acrylic acid, and of (C1-C6)alkyl ester of (meth)acrylic acid.
Ascione et al. teaches compositions for keratinous fibers (see [0002]). Ascione et al. teaches that the composition includes at least one anionic associative polymer (see abstract). Ascione et al. teaches that the at least one additional anionic associative polymer can be selected from a group which includes Acrylates/ Steareth-20 Methacrylate Copolymer and Acrylates/Beheneth-25 Methacrylate Copolymer (i.e. at least one associative copolymer of (meth)acrylic acid, and of (C1-C6)alkyl ester of (meth)acrylic acid, see [0022]).  Ascione et al. teaches that the composition can include dyes (see [0027]). Ascione et al. teaches that the use of at least one anionic associative polymer and at least one additional anionic associative polymer results in a physically stable composition (see [0009]).
Regarding claims 1-5, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize Acrylates/ Steareth-20 Methacrylate Copolymer and Acrylates/Beheneth-25 Methacrylate Copolymer as taught by Ascione et al. in the composition of Khachikian et al.  One would be motivated to do so with a reasonable expectation of success as Khachikian et al. teaches a similar composition for making up and/or caring for keratin materials and suggests the addition of stabilizers, and Ascione et al. teaches that the use of at least one anionic associative polymer and at least one additional anionic associative polymer results in a physically stable composition (see [0009]).
Regarding claim 6, Ascione et al. teaches the at least one additional anionic associative polymer may be present in a composition ranging from 0.01% to 5.00% by weight relative to the total weight of the composition (see [0025]).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ranges taught by Ascione et al. overlap on the instantly claimed amounts.
Regarding claims 7-9, Khachikian et al. teaches the vinyl polymer bearing at least one carbosiloxane dendrimer-based unit has a molecular side chain containing a carbosiloxane dendrimer structure and is derived from the polymerization of: (A) from 0 to 99.9 parts by weight of a vinyl monomer; and (B) from 100 to 0.1 parts by weight of a carbosiloxane dendrimer of formula (I):

    PNG
    media_image1.png
    82
    137
    media_image1.png
    Greyscale
 in which:
R1 represents an aryl group containing from 5 to 10 carbon atoms or an alkyl group containing from 1 to 10 carbon atoms;
Xi represents a silylalkyl group which, when i=1, is represented by formula (II):

    PNG
    media_image2.png
    104
    213
    media_image2.png
    Greyscale

in which: R1 is as defined above in formula (I), R2 represents an alkylene radical containing from 2 to 10 carbon atoms, R3 represents an alkyl group containing from 1 to 10 carbon atoms, Xi+1 is chosen from: a hydrogen atom, an alkyl group containing from 1 to 10 carbon atoms, an aryl group containing from 5 to 10 carbon atoms and a silylalkyl group defined above of formula (II) with i=i+1, i is an integer from 1 to 10 which represents the generation of said silylalkyl group, and ai is an integer from 0 to 3; Y represents a radical-polymerizable organic group chosen from: organic groups containing a methacrylic group or an acrylic group, said organic groups being represented by the formulae

    PNG
    media_image3.png
    64
    299
    media_image3.png
    Greyscale

in which: R4 represents a hydrogen atom or an alkyl group containing from 1 to 10 carbon atoms; and R5 represents an alkylene group containing from 1 to 10 carbon atoms; and organic groups containing a styryl group of formula:

    PNG
    media_image4.png
    69
    169
    media_image4.png
    Greyscale

in which:  R6 represents a hydrogen atom or an alkyl group containing from 1 to 10 carbon atoms; R7 represents an alkyl group containing from 1 to 10 carbon atoms;
R8 represents an alkylene group containing from 1 to 10 carbon atoms; b is an integer from 0 to 4; and c is 0 or 1, such that, if c is 0, —(R8)c— represents a bond (see claim 24).
Regarding claim 10, Khachikian et al. teaches tris[tri(trimethylsiloxy)silylethyldimethylsiloxy]silylpropyl carbosiloxane dendrimer (see [0140]), with the structure of:
    PNG
    media_image5.png
    191
    443
    media_image5.png
    Greyscale
(see [0142]).
Regarding claim 11, Khachikian et al. teaches the vinyl polymer bearing at least one carbosiloxane dendrimer-based unit ranges from 3% to 15% by weight relative to the total weight of the composition (see [0178]).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ranges taught by Ascione et al. overlap on the instantly claimed amounts.
Regarding claim 12, Khachikian et al. teaches that the pigments are mineral or organic particles that are insoluble in an aqueous solution (see [0307]).  Khachikian et al. teaches that the pigment can be sericite/brown iron oxide/titanium dioxide/silica type (see [0310]) or silica microspheres containing iron oxide (see [0311]).
Regarding claim 13, Khachikian et al. teaches that the pigments may be present in a proportion of from 0.1% to 40% by weight (see [0308]).
Regarding claim 14, Ascione et al. teaches the at least one additional anionic associative polymer may be present in a composition ranging from 0.01% to 5.00% by weight relative to the total weight of the composition (see [0025]).  Khachikian et al. teaches the vinyl polymer bearing at least one carbosiloxane dendrimer-based unit ranges from 3% to 15% by weight relative to the total weight of the composition (see [0178]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of polymers taught by Khachikian et al. and Ascione et al.  One would be motivated to do so with a reasonable expectation of success as Khachikian et al. teaches a similar composition for making up and/or caring for keratin materials and suggests the addition of stabilizers, and suggests the vinyl polymer bearing at least one carbosiloxane dendrimer-based unit ranges from 3% to 15% by weight relative to the total weight of the composition (see [0178]), and Ascione et al. teaches that the use of at least one anionic associative polymer and at least one additional anionic associative polymer results in a physically stable composition, wherein the at least one additional anionic associative polymer may be present in a composition ranging from 0.01% to 5.00% by weight relative to the total weight of the composition (see [0025]).   

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611